The executive functions discharged by the petitioner are fully described in the opinion of the court. In the course thereof he expended the appropriations made by the Park Commission out of its annual budget of approximately $100,000. This budget was prepared by him. He also took care of the collection of annual revenues of approximately $50,000 and made remittance thereof to the Treasurer of the State. All these things, the court says, were the work of a "subordinate employee." This characterization, I believe, surpasses the power of stretching language.
Only the Park Commission was superior to the petitioner as its superintendent. Its members visit the parks within its jurisdiction at infrequent intervals. They serve without compensation. The annual salary of the petitioner was $3,500. He was the clerk of the Park Commission. He prepared its official documents and kept its public records. Moreover, he was possessed of much of its official information in the first instance. He was thus a species of secretary. While it may be true that his complementary managerial service was more than secretarial, this certainly does not signify that his station was an inferior one. On the whole I am not prepared to say that the Civil Service Commission abused its powers when it classified the position held by the petitioner as "Executive Secretary in the office of the Allegany State Park Commission."
Matter of Mafera v. Pasta (265 N.Y. 552) is not in point. Section 13 of the Civil Service Law provides: "The following positions shall be included in the exempt class: 1. The deputies of principal executive officers authorized by law to act generally for and in place of their principals; * * *." In theMafera case we held that the Superintendent of Parks of the borough of Queens was not such a deputy of the Commissioner of Parks of that borough.
The order of the Appellate Division should be affirmed, without costs.
FINCH, CONWAY and DESMOND, JJ., concur with LEWIS, J.; LOUGHRAN, J., dissents in opinion in which LEHMAN, Ch. J., and RIPPEY, J., concur.
Ordered accordingly. *Page 388